DETAILED CORRESPONDENCE
This detailed action is in response to the arguments and amendments filed on 3/15/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on July 16, 2019. It is noted, however, that applicant has not filed a certified copy of the Chinese Patent Application No. 201910642703.7 application as required by 37 CFR 1.55.

Claim Status
Claims 1-4 stand rejected. Claim 4 is cancelled. Claims 1-3 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 3/15/2022, with respect to the rejection(s) of amended claim(s) 1-3 under 103 and 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to the claims.

Applicant further argues the 112(b) rejection on Pg5 indicating that “the claimed invention is intended to express velocity flow rate rather than volumetric flow rate.” The Examiner respectfully disagrees, and notes that newly added 112(a) and 112(b) regarding this amended claim limitation has been detailed below. 

Response to Amendment
Specification
Applicant’s original disclosure is objected to for failing to describe in sufficient detail the claimed subject matter of: “micro or nano particles” and “setting a velocity flow rate”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 line 6 recites “micro or nano sized particles”. Applicant’s original disclosure fails to provide any support for the amended limitation. Previously, the particles in the specification were micro-nano. There further fails to be any clear definition that supports the interpretation of the particles being either micro or nano.
Claim 1 line 12 recites “setting a velocity flow rate”
Dependent claims not recited above require all of the components of the independent claim, and thus is also rejected for the same reasons set forth in the independent claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 1 recites “A method for purifying circulating water”. However, it is unclear from the body of the claim as to how the method steps is purifying water. Currently there is no mention of the step(s) that is providing a purified water. Step 2 of the claim indicates that the zoogloeal wraps the micro or nano sized particles to separate them from the water, however, the particles appear to still be in the water i.e. not separated. Thus, the particles that are now wrapped in the zoogloeal is still not completely separated form the water to provide a water that is purified from the micro or nano sized particles.
Claim 1 line 12 recites “1.5-4.0 T” it is unclear what the abbreviation of the unit “T” stands for.
Claim 1 line 12-13 recites “and setting a velocity flow rate of the circulating water is 0.5-4 mm/s”. It is unclear how the flow rate may have a velocity; as flow rate requires a volumetric unit per time. However, the claim provides a distance per time unit. As such, it is unclear as to how the velocity can provide the volumetric flow rate of the circulating water.
Dependent claims not recited above require all of the components of the independent claim, and thus is also rejected for the same reasons set forth in the independent claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FOR Zhou (CN100500589C Boron-containing polysilic aluminum ferric sulfate composite flocculant)
NPL Zablotskii (How a High-Gradient Magnetic Field Could Affect Cell Life) – high gradient magnetic field and bacteria cell life
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 







/Donovan Bui-Huynh/Examiner, Art Unit 1779  

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779